Citation Nr: 0721384	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for decreased sensation over graft sites of the left 
lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for decreased sensation over graft sites of the right 
lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for 
burn scars of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO).  The RO in Cleveland, Ohio denied 
entitlement to an evaluation in excess of 20 percent for 
right leg burn scars in October 2004.  The claims file 
subsequently was transferred to the RO in Denver, Colorado.  
In November 2005, the RO granted service connection for 
decreased sensation over the graft sites of the left and 
right lower extremities, assigning separate 10 percent 
evaluations effective February 23, 2004.  In April 2007, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.

At the time of the Board hearing, the veteran submitted 
additional evidence that had not been considered by the RO.  
A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, 
however, as the veteran waived RO consideration of the 
evidence.

On June 6, 2007, the Board provided notice that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 

At the Board hearing, the veteran mentioned his desire to 
file a claim for clothing allowance for the salve he applies 
to the burn scars on his legs.  This matter is referred to 
the RO.


FINDINGS OF FACT

1.  The decreased sensation over the graft sites of the 
bilateral lower extremities is manifested by complete absence 
of sensation and subcutaneous tissue.

2.  The burn scars on the veteran's right leg encompass an 
area of 486 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no higher, for decreased sensation over the graft sites of 
the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.3, 
4.7, 4.124A, Diagnostic Codes 8599-8522 (2006).

2.  The criteria for an initial evaluation of 20 percent, but 
no higher, for decreased sensation over the graft sites of 
the right lower extremity are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
4.3, 4.7, 4.124A, Diagnostic Codes 8599-8522 (2006).

3.  The criteria for an evaluation of 30 percent, but no 
higher, for burn scars on the right leg are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7801 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the right leg scar by letter dated in April 2004.  
The RO provided the appellant with notice regarding the 
decreased sensation in the graft sites in the bilateral lower 
extremities in March 2006, subsequent to the initial 
adjudication.  While the later notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in an October 2006 
statement of the case and October 2006 supplemental statement 
of the case, following the provision of notice. The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a higher initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice know as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  Where entitlement to compensation 
already has been established and an increased disability 
rating is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  


Decreased sensation over graft site of bilateral lower 
extremities

The RO granted service connection for decreased sensation 
over the graft site of the bilateral lower extremities in 
November 2005, assigning separate 10 percent evaluations 
effective February 23, 2004.  

The veteran contends that his condition is far worse than 
reflected by a 10 percent evaluation.  He submitted 
statements and testimony that he is in constant pain and has 
loss of feeling on various parts of his legs and feet.

In this case, there is no diagnostic code specific to 
decreased sensation over the bilateral lower extremity graft 
sites.  For this reason, the RO evaluated the veteran's 
service-connected disability by analogy under 38 C.F.R. 
§ 4.124A, Diagnostic Code 8522 for paralysis or incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  See 38 C.F.R. § 4.20.  A 10 percent evaluation is 
assigned for moderate incomplete paralysis of the 
musculocutaneous nerve.  A 20 percent evaluation is assigned 
for severe incomplete paralysis.  A 30 percent evaluation is 
assigned for complete paralysis with dorsal flexion of foot 
lost.

A May 2004 VA examination report notes the veteran's 
complaints of numbness and itching on the scars associated 
with surgical debridement and skin grafting.  He also 
complained that his legs tingled when he sat and that he had 
chronic persistent burning in his feet.  On examination, he 
had decreased sensation to pinprick and light touch over all 
graft sites.  The examiner found that there was insufficient 
clinical evidence to make a diagnosis regarding the 
complaints of burning and tingling.

An April 2006 VA scar examination report shows complaints of 
complete absence of sensation with no sense of light touch, 
pain, and pinprick.  At the time of the examination, the 
veteran also could not sense proprioception or vibration in 
the great toes.  His chief complaint regarding the scars was 
pruritis, which he said was severe and ongoing.  He did not 
describe any recent infection, inflammation, ulceration, or 
abnormal pigmentation or breakdown over the graft sites.  The 
examiner commented that the physical appearance of the graft 
sites was striking in that they were pallid.  There was 
virtually no subcutaneous tissue beneath the overlying skin 
and the venous system beneath the graft surface was quite 
visible; there were many veins identified.  Over the entire 
scar area, the veteran reported that he could not sense light 
touch or monofilament.  He likewise could not sense pinching.  
When asked specifically if he had had an injury to the scar 
area and not known he had injured himself, he replied that he 
had on several occasions.  The dorsalis pedis and posterior 
tibial pulses were both bilaterally palpable but appeared to 
be slightly reduced in volume on examination.  The diagnosis 
was burn scars with near complete absence of sensation and 
subcutaneous tissue.

A separate April 2006 VA neurological examination report 
shows complaints of numbness and tingling, primarily below 
the knees and down into the feet.  The veteran stated that 
any time he sat, stood, or walked for a significant period 
the legs would go to sleep.  He mentioned that sometimes he 
was not aware of this and when he stood up his legs would 
buckle and he would fall.  He reportedly was falling on a 
fairly frequent basis, despite the use of crutches or a cane.  
He had left foot drop and numbness of the big toe and the toe 
next to it since back surgery in the late 1980's.  The 
diagnoses included peripheral neuropathy and lumbar 
degenerative joint disease, status post surgery with left 
foot drop and primarily L-5 radiculopathy.

The veteran has many disorders responsible for the symptoms 
in his legs, in addition to his service-connected loss of 
sensation to the skin graft areas.  VA is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  In this case, however, the symptomatology for the 
non-service connected peripheral neuropathy and lumbar 
degenerative joint disease with left foot drop and 
radiculopathy has been differentiated from the symptoms 
associated with the loss of sensation in the graft sites by 
the medical evidence of record.  The April 2006 VA 
neurological examiner found that the veteran's peripheral 
neuropathy was as likely as not an independent problem.  The 
examiner noted that the veteran had some early findings of 
peripheral neuropathy in his feet primarily to include 
decreased vibratory sense in both great toes and sensations 
of tingling and burning in the feet.  The examiner commented 
that the area of the scar resulted in numbness proximally in 
the leg in the region of the scar, but no nerves were damaged 
and the foot drop and numbness in the feet did not date from 
the burn injury.  The examiner further found that the nature 
of the burn injury was not such that one would expect delayed 
progression of distal neuropathy to develop.  A February 2007 
VA examiner also noted that it was less likely that there was 
focal left peroneal neuropathy, indicating that the slowing 
noted across the left fibular head was consistent with other 
nerve conductions in the lower extremities.

Regarding the lumbar spine disability, the April 2006 VA 
examiner commented that the veteran had absence of reflex at 
the left knee and absence of both ankle jerks, which was S-1.  
The examiner found that the veteran's history of progressive 
development of numbness and tingling and sometimes pain in 
the legs with walking or prolonged sitting was consistent 
with lumbar degenerative joint disease and probable lumbar 
stenosis.  The examiner noted that the lumbar problem 
developed from a work injury and was not secondary to the 
veteran's burn injury.  The February 2007 VA examiner also 
commented that the veteran's lumbar root problems could have 
resulted in the left foot drop.  

In separating the non-service connected impairment from the 
service-connected impairment, the symptoms associated with 
the loss of sensation in the skin graft areas amount to 
almost complete numbness in those areas and absence of 
subcutaneous tissue.  This is enough to be considered severe 
incomplete paralysis of the musculocutaneous nerve under 
Diagnostic Code 8522, which warrants the next higher 20 
percent rating.  A rating higher than 20 percent does not 
apply, however, as the medical evidence does not show that 
the loss of sensation in the graft site results in complete 
paralysis of the musculocutaneous nerve with dorsiflexion of 
foot lost.

The current medical findings show that the veteran is 
entitled to separate 20 percent evaluations under Diagnostic 
Code 8522 for the decreased sensation in the skin graft areas 
of the bilateral lower extremities, but no higher.  See 
38 C.F.R. § 4.7.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for decreased 
sensation over the graft sites in the bilateral lower 
extremities in an October 2006 statement of the case and 
October 2006 supplemental statement of the case.   

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran's loss of sensation of the skin graft areas of the 
bilateral lower extremities are not shown to cause marked 
interference with employment or frequent periods of 
hospitalization.  An April 2006 VA examiner specially 
commented that while the service-connected impairment would 
cause the veteran to be restricted from any employment where 
sensation in the legs would be required for safety, he could 
work in a sedentary position.  

The evidence reflects that the veteran's disability picture 
is not so unusual or exceptional in nature so as to warrant 
referral of her case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.

Right leg scars

The RO originally granted service connection for burn scars 
of the bilateral legs in May 1953, assigning a 40 percent 
evaluation effective August 24, 1952.  In April 1989, the 
Board assigned a separate 20 percent evaluation for the right 
leg burn scar.  The RO assigned an effective date of March 
24, 1987 for this evaluation in July 1989.

The veteran filed an increased rating claim for his right leg 
scars in February 2004.  He testified that his burn scars go 
from his ankle to his knee and are tender to touch.  He 
contends that the level of impairment associated with his 
right leg scars is worse than warranted by a 20 percent 
evaluation.

The veteran's right leg burn scars are rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 for scars other than the head, 
face, or neck that are deep or that cause limited motion.  A 
20 percent evaluation is assigned for scars that cover an 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 30 percent evaluation is assigned for scars 
that cover an area or areas exceeding 72 square inches (465 
square centimeters).  A 40 percent evaluation is assigned for 
scars that cover an area or areas exceeding 144 square inches 
(929 square centimeters).  38 C.F.R. § 4.118, DC 7801.

A May 2004 VA examiner found that the scars on the veteran's 
right leg covered an area of 360 square centimeters.  An 
April 2006 VA examination report shows the veteran's scars on 
his right leg covered an area of 486 square centimeters.  The 
April 2006 finding is enough to assign the veteran the next 
higher 30 percent evaluation under Diagnostic Code 7801.  A 
40 percent evaluation is not warranted, as the scar area does 
not cover as much as 929 square centimeters.

None of the remaining scar diagnostic codes assign ratings 
higher than 30 percent, other than Diagnostic Code 7800 which 
addresses disfiguring scars of the head, face, or neck.  The 
veteran's scars are located on his leg; so this diagnostic 
code does not apply.  

An extraschedular rating under 38 C.F.R. § 3.321 does not 
apply, as the veteran's right leg scars are not shown to 
cause marked interference with employment or frequent periods 
of hospitalization.  An April 2006 examiner specifically 
found that the burns on the legs did not prevent the veteran 
from being employable.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The current medical findings show that assignment of a 30 
percent evaluation for the scars on his right legs is 
warranted.  See 38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for decreased sensation over graft sites of the left 
lower extremity is granted.

Entitlement to an initial evaluation of 20 percent, but no 
higher, for decreased sensation over graft sites of the right 
lower extremity is granted.

Entitlement to an evaluation of 30 percent, but no higher, 
for burn scars of the right leg is granted.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


